DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-9, 11, 12, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Fujisawa US 2016/0103428 in view of Long US 2012/0313822.
Regarding claim 1, Fujisawa discloses an electronic timepiece comprising: a case (10) divided by a first reference line, the first reference line extending in a 12-o’clock to 6-o’clock direction (see Fig. 2 and 4); a planar antenna disposed in the case and configured to receive a circularly polarized wave (40); and a controller configured to activate the planar antenna (50, 61), wherein the planar antenna includes: an antenna electrode having a degeneracy separator (42, see Fig. 6; notched corners), a center line of the planar antenna, the center line extending in a 12-o’clock to 6-o’clock direction of the planar antenna, (Fig. 2 and 4) and extends parallel to the first reference line with a particular orientation of the planar antenna (see Fig. 2, 4, and 6);
Fujisawa does not explicitly disclose the antenna has a power feeder, the power feeder is disposed within a first or second angular range with respect to a center line of the planar antenna, and the first angular range is from a 1.5-o'clock direction to a 4.5-o'clock direction of the planar antenna, and the second angular range is from a 7.5-o' clock direction to a 10.5-o'clock direction of the planar antenna.
However, Shikata discloses an antenna with a power feeder (40), the power feeder is disposed within a first or second angular range with respect to a center line of the 
Therefore, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify the antenna of Fujisawa as suggested by Long because doing so allows the antenna to be connected to the power source.
	Regarding claim 11, Fujisawa discloses an electronic timepiece comprising: a case (10); a dial disposed in the case (2) divided by a first reference line, the first reference line extending in a 12-o’clock to 6-o’clock direction (see Fig. 2 and 4); a planar antenna disposed in the case (40), the planar antenna facing a rear surface of the dial and configured to receive a circularly polarized wave [0072]; a controller configured to activate the planar antenna (50, 61); and first and second bands connected to a 12-o'clock side and a 6-o'clock side of the case respectively (see Fig. 1), wherein the planar antenna includes: an antenna electrode having a degeneracy separator (see Fig. 7, element 41); and a center line of the planar antenna, the center line extending in a 12-o’clock to 6-o’clock direction of the planar antenna, (Fig. 2 and 4) and extends parallel to the first reference line with a particular orientation of the planar antenna (see Fig. 2, 4, and 6).
Fujisawa does not explicitly disclose a power feeder, the power feeder is disposed within a first or second angular range with respect to a center line of the planar antenna, and a reference line has an origin at the center of the planar antenna and extends from the origin toward the first band, the first angular range is from 45 to 135 degrees measured from the reference line clockwise around the origin, and the second angular range is a 
However, Long discloses an antenna with a power feeder (40), the power feeder is disposed within a first or second angular range with respect to a center line of the planar antenna, and a reference line has an origin at the center of the planar antenna and extends from the origin toward the first band, the first angular range is from 45 to 135 degrees measured from the reference line clockwise around the origin, and the second angular range is a range from 45 to 135 degrees measured from the reference line counterclockwise around the origin, see Long Figs. 1 and 2  in combination with Fujisawa Fig. 1.
Therefore, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify the antenna of Fujisawa as suggested by Long because doing so allows the antenna to be connected to the power source.
	Regarding claim 12, Fujisawa discloses an electronic timepiece comprising: a case (10) having an interior divided into first and second regions by a first straight line passing through a 9 o'clock position, a center, and a 3 o'clock position of the case, the interior being further divided into four quadrants by a second straight line passing through a 6 o' clock position, the center, and a 12 o'clock position of the case (Figs. 2 and 3); a battery disposed in the first region in the case (24); a planar antenna disposed in the second region in the case (40), a center of the planar antenna being located on the second straight line (Fig. 2), the planar antenna being configured to receive a circularly polarized wave [0074]; and a controller configured to activate the planar antenna (50, 61), wherein the planar antenna includes: an antenna electrode having a degeneracy separator (42, see Fig. 6; notched corners), a center line of the planar antenna, the 
Fujisawa does not explicitly disclose a power feeder, the power feeder is disposed within a first or second angular region with respect to the center line of the planar antenna, and with 0 degrees being aligned with the 12 o'clock position of the case, the first angular region is from 45 to 135 degrees with respect to the center of the planar antenna, and the second angular region is from 225 to 315 degrees with respect to the center of the planar antenna.
However, Long discloses an antenna with a power feeder (40), the power feeder is disposed within a first or second angular region with respect to the center line of the planar antenna, and with 0 degrees being aligned with the 12 o'clock position of the case, the first angular region is from 45 to 135 degrees with respect to the center of the planar antenna, and the second angular region is from 225 to 315 degrees with respect to the center of the planar antenna, see Figs. 1 and 2.
Therefore, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify the antenna of Fujisawa as suggested by Long because doing so allows the antenna to be connected to the power source.
	Regarding claim 2, Fujisawa and Long as described in the paragraphs above further disclose an electronic timepiece, wherein the power feeder is disposed at a 3-o'clock or a 9-o'clock position with respect to the center of the planar antenna, see Long Figs. 1 and 2.
	Regarding claim 3, Fujisawa and Long as described in the paragraphs above further disclose an electronic timepiece, wherein the center of the planar antenna is located within an 
	Regarding claim 6, Fujisawa and Long as described in the paragraphs above further disclose an electronic timepiece, further comprising: a battery disposed in the case (24), wherein an interior of the case is divided into two regions by a first straight line passing through the center of the case, the first straight line being perpendicular to a second straight line passing through a center of the case and the center of the planar antenna, and the battery is disposed in a first of the two regions and the planar antenna is disposed in a second of the two regions, see Fujisawa Figs. 3 and 10.
	Regarding claims 7 and 15, Fujisawa and Long as described in the paragraphs above further disclose an electronic timepiece, further comprising: a metal member that is disposed in a position shifted from the planar antenna toward a front surface of the timepiece and that does not overlap with the planar antenna in a plan view (element 112, [0047]),wherein a minimum distance between the metal member and the antenna electrode is at least 80% of a thickness of the planar antenna, see Fujisawa Fig. 3.
	Regarding claim 8, Fujisawa and Long as described in the paragraphs above further disclose an electronic timepiece, further comprising: at least one of a crystal oscillator, a motor, and an antimagnetic plate (element 20), wherein an interior of the case is divided into four quadrant regions by a first straight line passing through a center of the case and the center of the planar antenna and a second straight line perpendicular to the first straight line and passing through the center of the case, and the at least one of the crystal oscillator, the motor, and the 
	Regarding claims 9 and 17, Fujisawa and Long as described in the paragraphs above further disclose an electronic timepiece, wherein the planar antenna is a patch antenna, see Fujisawa [0050].
	Regarding claim 16, Fujisawa and Long as described in the paragraphs above further disclose an electronic timepiece, further comprising: at least one of a crystal oscillator, a motor (20), and an antimagnetic plate, and the at least one of the crystal oscillator, the motor, and the antimagnetic plate is disposed in a different quadrant than the quadrant where the power feeder is disposed, see Fujisawa Figs. 2 and 3.
Claims 4, 5, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Fujisawa and Long in further view of Kitamura JP 2015-175738.
	Regarding claims 4 and 13, Fujisawa and Long further disclose an electronic timepiece as described in the paragraphs above, wherein the planar antenna includes: Fujisawa in Fig. 7 a dielectric substrate (41), the antenna electrode provided on a front surface of the dielectric substrate (42), a ground electrode provided on a rear surface of the dielectric substrate (43), and the power feeder (Long, element 40)
Fujisawa and Long do not disclose a power feeding electrode provided on the rear surface and the power feeding electrode is the power feeder
However, Kitamura discloses an antenna with a power feeding electrode provided on the rear surface and the power feeding electrode is the power feeder (Fig. 3, 32, 33).
Therefore, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify the power feeder of Fujisawa and 
Regarding claims 5 and 14, Fujisawa and Long further disclose an electronic timepiece as described in the paragraphs above, wherein the planar antenna includes: Fujisawa in Fig. 7 a dielectric substrate (41), the antenna electrode provided on a front surface of the dielectric substrate (42), a ground electrode provided on a rear surface of the dielectric substrate (43), and the power feeder (Long, element 40), 
Fujisawa and Long do not disclose a power feeding electrode provided on the rear surface, and a side surface electrode provided on a side surface of the dielectric substrate and electrically continuous with the power feeding electrode, and the power feeder is formed of the power feeding electrode and the side surface electrode.
However, Kitamura discloses an antenna with a power feeding electrode provided on the rear surface (Fig. 3, 32), and a side surface electrode provided on a side surface of the dielectric substrate and electrically continuous with the power feeding electrode (33), and the power feeder is formed of the power feeding electrode and the side surface electrode, see Fig. 3.
Therefore, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify the power feeder of Fujisawa and Long as suggested by Kitamura because simply substituting one known means of providing power (i.e. connector for an electrode) for another provides the predictable result that power will be provided to the antenna in order to receive signals.
s 10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Fujisawa and Long in further view of Aizawa US 2013/0322217.
Regarding claims 10 and 18, Fujisawa and Long further disclose an electronic timepiece as described in the paragraphs above, further comprising: a circuit substrate on which the planar antenna and a reception IC (50) for the planar antenna are mounted (23), see Fujisawa Figs. 23 and 3.
Fujisawa and Long do not disclose an entirety of a wiring line that connects the power feeder of the planar antenna to the reception IC linearly extends along the circuit substrate.
However, Aizawa discloses an electronic timepiece where a circuit substrate (20) on which the planar antenna (25) and a reception IC (30) for the planar antenna are mounted, wherein an entirety of a wiring line (25) that connects the power feeder of the planar antenna to the reception IC linearly extends along the circuit substrate [0080].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Fujisawa and Long as suggested by Aizawa because doing so ensures a direct connection between the antenna and the reception IC for accurate signal receiving.
Response to Arguments
Applicant's arguments filed 22 March 2021 have been fully considered but they are not persuasive. 
Applicant argues that Long does not teach any reference to the device in which the antenna is mounted or the mounted position of the antenna, so Long cannot disclose the newly recited subject matter. However, applicant fails to address the actual combination of Fujisawa In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
In this case, Fujisawa clearly discloses a frame of reference with a center line of a case (10) seen in Fig. 2 which appears to divide the antenna (40) along its center line similar to applicant’s Fig. 2. Fujisawa also clearly discloses two notched corners of the planar antenna in Fig. 4 in the same position as the applicant’s invention in Fig. 7, which establishes the center line of the planar antenna in the same position and is parallel to the center line of the case (see Fujisawa Figs. 2 and 4). Fujisawa does not disclose the location of the power feed, although, a power source is inherently required for the antenna to operate. Long is used as a teaching reference to show where a power feed on a planar antenna may be located with respect to the antenna structure. Long does not necessarily need to disclose the frame of reference to the particular structure (i.e. watch case) because Fujisawa already discloses this frame of reference. Long shows in Figs. 2 and 4 that a power feed (40) of a planar antenna with two notches (22) can be placed between a corner in the upper right position and a notched corner in the lower right position seen in Fig. 2. This clearly corresponds to the same orientation of the planar antenna of Fujisawa in Fig. 6 which is also the same position seen along the center line of the case in Fig. 2. Placing a power feed in the position suggested by Long in the planar antenna of Fujisawa would result in the claimed invention where “the power feeder is disposed within a first or second angular range with respect to a center line of the planar antenna, the center line extending in a 12-o’clock to 6-o'clock direction of the planar antenna, and the center line extending parallel to the first reference line, and the first angular range is from a 1.5-o'clock direction to a 4.5-o'clock .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL PM WICKLUND whose telephone number is (571)270-7508.  The examiner can normally be reached on T&Th 1-7pm EST, W 3:30-7:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL P WICKLUND/Primary Examiner, Art Unit 2844